Appeal from a judgment of the County Court of St. Lawrence County, rendered March 2, 1971, upon a verdict convicting defendant of the crimes of criminal trespass in the first degree and possession of a dangerous weapon. Among other errors, the defendant alleges that the judgment may not stand because (1) he was unable to obtain for use at the trial transcribed copies of the testimony of certain witnesses appearing at the preliminary examination because of defects in the tape recorder used, (2) the psychiatrists assigned to determine his ability to stand trial did not execute their oath until completing their examination, and (3) that there was insufficient proof of a prior conviction necessary to sustain conviction of possession of a dangerous weapon as a felony. None of the witnesses testifying at the preliminary hearing took the stand during the trial, and the defendant was not prejudiced by the loss of the testimony. While the psychiatrists admitted that they executed their oath subsequent to the examination, that subsequent execution was sufficient to cure any defect. The People presented a prima facie case to support the information (Code Crim. Pro., § 275-b) and the conviction was amply supported by the defendant’s admission that he was the defendant named in the prior conviction record testified to by the County Clerk. The other contentions raised are without merit. Judgment affirmed. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.